[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             NOV 28, 2007
                              No. 07-10479                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                    D. C. Docket No. 06-20490-CR-CMA

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

PAMELA BROWNLEE,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                            (November 28, 2007)

Before TJOFLAT, BLACK and PRYOR, Circuit Judges.

PER CURIAM:

     On August 24, 2006, Pamela Brownlee was indicted in Count 1 for
conspiracy to possess with intent to distribute five or more grams of cocaine base

and in Counts 2, 3, and 4 with three substantive offenses of distribution of cocaine

base. On October 12, 2006, pursuant to a plea agreement, she pled guilty to the

four counts and the district court, on December 19, 2006, sentenced her as a career

criminal to concurrent prison terms of 188 months.1 She now appeals, contending

that her sentences are unreasonable because the district court superficially

evaluated the 18 U.S.C. § 3553(a) sentencing factors, ignored her background and

personal characteristics, and created an unwarranted sentencing disparity.

       We review a defendant’s sentence for reasonableness. United States v.

Booker, 543 U.S. 220, 264, 125 S.Ct. 738, 767, 160 L.Ed.2d 621 (2005); United

States v. Crawford, 407 F.3d 1174, 1179 (11th Cir. 2005). After Booker,

sentencing requires that the district court take two steps: first, the court must

correctly calculate the guideline sentence range; second, the court must consider

the factors listed in 18 U.S.C. § 3553(a) in arriving at a reasonable sentence.

United States v. Talley, 431 F.3d 784, 786 (11th Cir. 2005). Brownlee does not

challenge the calculation of the sentence range here. Rather, she contends only that

her sentences are substantively unreasonable.



       1
          The Guidelines sentence range for the offenses – at a total offense level of 31 and a
criminal history category of VI – called for an imprisonment range of 188 to 235 months. The court
sentenced Brownlee to terms at the bottom of that range.

                                                2
      Our reasonableness review is deferential, and requires us to “evaluate

whether the sentence imposed by the district court fails to achieve the purposes of

sentencing as stated in [§] 3553(a).” Talley, 431 F.3d at 788. The party

challenging the sentence “bears the burden of establishing that the sentence was

unreasonable in light of [the] record and the factors in section 3553(a).” Id.

      As noted above, in arriving at a reasonable sentence, the district court is

required to consider the factors set out in 18 U.S.C. § 3553(a):

      1) the nature and circumstances of the offense and the history and
      characteristics of the defendant; (2) the need to reflect the seriousness
      of the offense, to promote respect for the law, and to provide just
      punishment for the offense; (3) the need for deterrence; (4) the need to
      protect the public; (5) the need to provide the defendant with needed
      educational or vocational training or medical care; (6) the kinds of
      sentences available; (7) the Sentencing Guidelines range; (8) pertinent
      policy statements of the Sentencing Commission; (9) the need to
      avoid unwanted sentencing disparities; and (10) the need to provide
      restitution to victims.

Id. at 786 (citing 18 U.S.C. § 3553(a)). The court must impose a sentence that is

sufficient, but not greater than necessary, to comply with the purposes of factors

two through five listed above. 18 U.S.C. § 3553(a). It is sufficient for the court to

acknowledge that it has considered the § 3553(a) factors, but it need not explicitly

discuss each of them. United States v. Scott, 426 F.3d 1324, 1329 (11th Cir.

2005). A within-guideline-range sentence may ordinarily be expected to be

reasonable, but it is not reasonable per se. Talley, 431 F.3d at 786-88.

                                          3
      Here, the district court imposed sentences at the low-end of the guideline

range; hence, the expectation that such sentences are reasonable. The court stated

that it had considered the factors in § 3553(a), and there is nothing in the record to

indicate that the court superficially did so or treated the Guidelines as

presumptively reasonable. In addition, the court stated that it had expressly

considered the information contained in the presentence investigation report. The

court also considered the role of both Brownlee and her co-conspirator, and there is

not enough information in the record to support her contention that the court

created an unwarranted sentencing disparity. Furthermore, the court’s sentences

are supported by Brownlee’s direct participation in all three substantive counts and

her extensive criminal history involving similar conduct. For these reasons,

Brownlee has not met her burden of establishing that her sentences at the low end

of the guideline range are unreasonable.

      AFFIRMED.




                                           4